DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a national stage entry of PCT/EP2018/066472 filed on June 20, 2018.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in United Kingdom on June 21, 2017. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Response to Amendment
Applicant’s supplemental amendment filed on September 8, 2022 has been entered.  Claims 1-3, 5, 10, 15-21, 27, 28, 33, 37, 50, 54, 59 and 60 are currently pending.  Claims 4, 6-9, 11-14, 22-26, 29-32, 34-36, 38-49, 51-53 and 55-58 are canceled.

Election/Restrictions
Applicant's election with traverse of Group III (claims 27, 28, 33, 37, 50 and 54) drawn to a method of treating acute myeloid leukemia comprising determining the differentiation status of the patient’s leukemia and if the differentiation status is advanced, administering a kinase pathway inhibitor in the reply filed on September 6, 2022 is acknowledged.  The traversal is on the ground(s) that claim 59 is also directed to the same method and therefore should fall within Group III.  In view of Applicant’s amendments to the claims filed on September 8, 2022, claims 59 and 60 have been regrouped with Group III.  Thus Group III claims 27, 28, 33, 37, 50, 54, 59 and 60 has been elected.   
Applicant's election with traverse of midostaurin as a kinase pathway inhibitor in the reply filed on September 6, 2022 is acknowledged.  The traversal is on the grounds that the methods according to the claims in Group III are kinase pathway inhibitor agnostic.
This argument is found not persuasive since the claims recite administering any kinase pathway inhibitor which inhibits a signaling pathway that is involved in cell proliferation or cell survival.  Thus the choices for a kinase pathway inhibitor are vast.  Moreover, the election of species is required for examination and search purposes only.  If Applicant’s elected species is not found in the prior art, the search will be expanded to include other kinase pathway inhibitors.
The requirement is still deemed proper and is therefore made FINAL.
In view of Applicant’s amendments to claims 50 and 54 as filed on September 8, 2022, no election of species of a differentiation status test, i.e. elect a specific test that determines differentiation status such as one or more of the assays as claimed in claims
50 or 54, is required.  

Claims 1-3, 5, 10, 15-21, 54 and 60 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group or species, there being no allowable generic or linking claim. 
Claims 27, 28, 33, 37, 50 and 59 are currently being examined as they read on the elected species.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 50 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 50, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 27, 28, 33, 37, 50 and 59 are rejected under 35 U.S.C. 101 because the claimed invention is directed to laws of nature or natural phenomena without significantly more. 
Laws of nature and natural phenomena, as identified by the courts, include naturally occurring principles/relations and nature-based products that are naturally occurring or that do not have markedly different characteristics compared to what occurs in nature. The courts have often described these exceptions using other terms, including "physical phenomena," "scientific principles", "natural laws," and "products of nature."
The cited claims of the instant application recite a method of treating acute myeloid leukemia in an individual patient, comprising the steps of: (a) determining the differentiation status of the patient’s leukemia; and (b) if the differentiation status of the leukemia is advanced, administering to the patient a kinase pathway inhibitor which inhibits a signaling pathway that is involved in cell proliferation or cell survival, for treatment of acute myeloid leukemia in the patient.   One aspect of the claims require administration of a kinase pathway inhibitor if differentiation is determined to be advanced.  Another aspect of the claim does not require administration of the kinase pathway inhibitor if it is determined that the differentiation is not advanced.  The claims are rejected since the claims encompass only treating acute myeloid leukemia by determining the differentiation status of the patient’s leukemia, since if the differentiation status is not advanced the administration step is not performed.   Thus the claims describe determining a naturally occurring phenomena and therefore falls under the laws of nature and natural phenomena exception.
This judicial exception is not integrated into a practical application because there are no additional elements recited in the claims beyond the judicial exception.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because if it is determined that the differentiation status of the leukemia is not advanced, no further action is taken and thus the claims do not recite any additional limitations that add an inventive concept to the claims.  Thus the claims encompass only determining the differentiation status of the patient’s leukemia with no additional steps.
The Supreme Court has explained that the judicial exceptions reflect the Court’s view that abstract ideas, laws of nature, and natural phenomena are "the basic tools of scientific and technological work", and are thus excluded from patentability because "monopolization of those tools through the grant of a patent might tend to impede innovation more than it would tend to promote it." Alice Corp., 573 U.S. at 216, 110 USPQ2d at 1980 (quoting Myriad, 569 U.S. at 589, 106 USPQ2d at 1978 and Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 (2012)). The Supreme Court’s concern that drives this "exclusionary principle" is pre-emption. Alice Corp., 573 U.S. at 216, 110 USPQ2d at 1980. The Court has held that a claim may not preempt abstract ideas, laws of nature, or natural phenomena, even if the judicial exception is narrow (e.g., a particular mathematical formula such as the Arrhenius equation). See, e.g., Mayo, 566 U.S. at 79-80, 86-87, 101 USPQ2d at 1968-69, 1971 (claims directed to "narrow laws that may have limited applications" held ineligible); Flook, 437 U.S. at 589-90, 198 USPQ at 197 (claims that did not "wholly preempt the mathematical formula" held ineligible). This is because such a patent would "in practical effect [] be a patent on the [abstract idea, law of nature or natural phenomenon] itself." Benson, 409 U.S. at 71- 72, 175 USPQ at 676. The concern over preemption was expressed as early as 1852. See Le Roy v. Tatham, 55 U.S. (14 How.) 156, 175 (1852) ("A principle, in the abstract, is a fundamental truth; an original cause; a motive; these cannot be patented, as no one can claim in either of them an exclusive right.").
Similar to the instant case, the courts have identified the following concepts as examples of laws of nature or natural phenomena: a correlation that is the consequence of how a certain compound is metabolized by the body, Mayo Collaborative Servs. v. Prometheus Labs., 566 U.S. 66, 75-77, 101 USPQ2d 1961, 1967-68 (2012); a correlation between the presence of myeloperoxidase in a bodily sample (such as blood or plasma) and cardiovascular disease risk, Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1361, 123 USPQ2d 1081, 1087 (Fed. Cir. 2017); and the natural relationship between a patient’s CYP2D6 metabolizer genotype and the risk that the patient will suffer QTc prolongation after administration of a medication called iloperidone, Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, 887 F.3d 1117, 1135-36, 126 USPQ2d 1266, 1281 (Fed. Cir. 2018).
Thus the claims are properly rejected under 35 USC 101 because the claims are drawn to a judicial exception without significantly more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 27, 28, 33 and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hauswirth et al. (European Journal of Clinical Investigation, 2007, 37, pages 73-82).
Claims 27, 28, 33 and 37 of the instant application claim a method of treating acute myeloid leukemia in an individual patient, comprising the steps of: (a) determining the differentiation status of the patient’s leukemia; and (b) if the differentiation status of the leukemia is advanced, administering to the patient a kinase pathway inhibitor which inhibits a signaling pathway that is involved in cell proliferation or cell survival, for treatment of acute myeloid leukemia in the patient.   The claims are interpreted as a method of treating acute myeloid leukemia comprising determining the differentiation status of the patient’s leukemia and if the differentiation status of the leukemia is not advanced no treatment is required.  Claims 33 and 34 of the instant application claim that the differentiation status is determined by an in vitro assay to detect the expression level of one or more cell surface differentiation markers on the surface of the leukemia cells, or an in vitro assay to detect the expression and/or activation and/or phosphorylation of one or more functional differentiation markers in the leukemia cells.  The differentiation markers as claimed include CD11b, CD14, CD15, CD16, CD33, CD38, CD44, CD4PKC5, CD45,CD64, CD123,  or HLA-DR.
Hauswirth teaches that acute myeloid leukemia is a life-threatening neoplasm characterized by uncontrolled proliferation of myeloblasts (page 73).  Hauswirth teaches that CD33 expression is indicative of advanced stages of differentiation (abstract).  Hauswith teaches that in AML, it is well-known that CD33 is expressed on blast cells in a majority of all patients (page 74).  Hauswirth teaches that a total number of 11 patients with AML were examined and in eight patients, the majority of the blasts were determined to express substantial amount of CD33 which is indicative of advanced differentiation (page 74).  Hauswirth further teaches that in two patients it was determined that only a subset of blasts expressed CD33 and in one patient most blast cells did not express CD33 which is indicative of patients wherein differentiation is not advanced (page 74).  
Thus the cited claims of the instant application are anticipated since the cited claims of the instant application encompass a method of treating acute myeloid leukemia comprising determining the differentiation status of the patient’s leukemia and if the differentiation status of the leukemia is not advanced no treatment is required, and Hauswirth specifically teaches measuring the level of CD33 which is a marker of differentiation in patients with AML wherein in certain patients the level of CD33 was determined to be low and thus indicative of AML wherein differentiation if not advanced.   
Thus the cited claims of the instant application are rejected.

Conclusion
Claims 27, 28, 33, 37, 50 and 59 are rejected.  Claims 1-3, 5, 10, 15-21, 54 and 60 are withdrawn.  Claims 4, 6-9, 11-14, 22-26, 29-32, 34-36, 38-49, 51-53 and 55-58 are canceled.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM